Per Curiam.
The only question involved in this appeal is whether the verdict is supported by the evidence or excessive in amount. The motion for a new trial was limited to those grounds, and the alleged errors in the admission of evidence and instructions to the jury cannot be considered. State v. District Court, 56 Minn. 56, 57 N. W. 319. The questions so presented do not require extended discussion. The charge of the court in reference to the measure of damage, by the failure of defendant to challenge it by the motion for a new trial, became the law of the case. The amount of the verdict is clearly within the limits of the rule as stated to the jury, and is not excessive. The evidence supports the verdict.
Order affirmed.